Case: 21-10511     Document: 00516106949         Page: 1     Date Filed: 11/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                November 24, 2021
                                  No. 21-10511
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rosa Leija-Peralta,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-120-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Rosa Leija-Peralta appeals the 96-month, within guidelines range
   sentence imposed after her guilty plea conviction for illegal reentry by a
   removed alien, pursuant to 8 U.S.C. § 1326(a). Leija-Peralta contends that
   her sentence violates due process because it exceeds the statutory maximum


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10511       Document: 00516106949         Page: 2   Date Filed: 11/24/2021




                                    No. 21-10511


   for the offense charged in the indictment.         She further asserts that
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), is no longer valid in
   light of the United States Supreme Court’s decisions in Apprendi v. New
   Jersey, 530 U.S. 466 (2000), and Alleyne v. United States, 570 U.S. 99 (2013).
   Leija-Peralta concedes that this issue is foreclosed by current precedent, but
   she seeks to preserve the issue for future review. The Government moves
   for summary affirmance or, alternatively, for an extension of time in which to
   file a merits brief.
          The parties are correct that Leija-Peralta’s argument is clearly
   foreclosed by Almendarez-Torres. See United States v. Pineda-Arrellano, 492
   F.3d 624, 625 (5th Cir. 2007); United States v. Wallace, 759 F.3d 486, 497 (5th
   Cir. 2014). Accordingly, the Government’s motion for summary affirmance
   is GRANTED. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
   (5th Cir. 1969). The Government’s alternative motion for an extension of
   time is DENIED. The judgment is AFFIRMED.




                                         2